Citation Nr: 0301259	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
October 1997.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1998 by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2000, 
the Board remanded this case in order to accomplish 
additional development of the evidence.  The case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  Pes planus of either foot is not shown in service.

2.  Bilateral pes planus manifested subsequent to the 
veteran's separation from service is not shown to be 
related to that service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  There is no issue as 
to providing an appropriate application form, or 
completeness of the application.  In the circumstances of 
this case, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to 
substantiate a claim for service connection for bilateral 
pes planus, by a statement of the case and a supplemental 
statement of the case.  In particular, these statements 
advised him as to what evidence was needed to establish 
entitlement to service connection for pes planus, and the 
applicable statutory and regulatory criteria.  It is noted 
that the supplemental statement of the case issued in 
August 2002 set forth these criteria, and evaluated the 
veteran's claim, under the provisions of, and in 
accordance with, the VCAA.  VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  In particular, it is noted 
that records of all treatment cited by the veteran have 
been sought by VA, that this case was remanded by the 
Board so that additional evidence could be developed, and 
that he was accorded a VA examination pursuant to that 
remand.  

II.  Service Connection for Bilateral Pes Planus

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  For the showing of 
chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

In the instant case, the veteran's service medical records 
are devoid of any reference to pes planus or flat feet.  
The report of his separation medical examination, dated in 
September 1997, shows that his feet were clinically 
evaluated as normal, and does not indicate any inservice 
history of foot problems, or symptoms thereof.  Likewise, 
a report of medical history prepared at that time shows 
that the veteran indicated in the negative as to 
"past/current medical history" for foot trouble and for 
bone, joint or other deformity.  On a Report of Medical 
Assessment prepared at that time, he indicated that he had 
not suffered from any injury or illness while on active 
duty for which he had not sought medical care.

A March 1993 service medical record indicates complaints 
by the veteran of a lump on the bottom of his right foot.  
The record notes an assessment of callous growth on the 
lateral aspect of the right foot; an X-ray study noted a 
negative right foot.  These records do not show that the 
veteran's right foot problem was diagnosed as pes planus, 
or that the callous deposit noted at that time was deemed 
to be symptomatic of pes planus.  

The medical evidence, in the form of a VA examination 
report, first indicates the presence of bilateral pes 
planus in January 1998.  Neither this report, nor any 
other post-service medical record, shows that bilateral 
pes planus had been manifested prior to that date, or that 
the presence of that disorder in January 1998 was related 
to the veteran's active service.  See 38 C.F.R. § 3.303(d) 
(2002).  On the report of a July 2002 VA examination, the 
examiner, who was specifically requested to indicate 
whether the veteran's pes planus was the product of 
military service, stated that, in his opinion, "this 
patient does have very mild pes planus bilaterally....He has 
gained over 90 pounds in weight since his discharge from 
the Marines and it is my opinion that the present pes 
planus is an acquired condition and not related to his 
military service."  

The report of the July 2002 VA examination also relates 
remarks by the veteran to the effect that his foot 
problems began in service, but that he never went on sick 
call while he was in the Marines for these problems.  The 
Board must point out, however, that he specifically 
indicated on separation that he had no medical problems 
during service for which he had not sought medical 
treatment.  The veteran's current contentions as to the 
inservice manifestation of his bilateral pes planus must 
be weighed against the written documentation 
contemporaneous with service.  The statements he prepared 
during service are, clearly, more probative of the 
question before the Board.

In brief, the medical evidence does not demonstrate the 
presence of bilateral pes planus during service; to the 
contrary, it shows that bilateral pes planus was first 
manifested after the veteran's separation from service, 
and does not show that it was related to that service.  
The Board must accordingly conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral pes planus.



ORDER

Service connection for bilateral pes planus is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

